106 F.3d 395
79 A.F.T.R.2d 97-792
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John L. WILSON, Jr.;  Constance A. Wilson, Petitioners-Appellants,v.UNITED STATES of America;  Internal Revenue Service,Respondents-Appellees.John L. WILSON, Jr.;  Constance A. Wilson, Petitioners-Appellants,v.UNITED STATES of America;  Internal Revenue Service,Respondents-Appellees.
Nos. 96-1889, 96-1848.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 16, 1997.

Appeals from the United States District Court for the Western District of North Carolina, at Asheville.  Lacy H. Thornburg, District Judge.  (MISC-96-23-1-T)
John L. Wilson, Jr., Constance A. Wilson, Appellants Pro Se.
Gary R. Allen, Charles Edward Brookhart, Alice Lizbeth Ronk, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal the district court's orders granting the Respondents' motion for summary enforcement of a third party summons and denying Appellants' motion for a stay of enforcement pending appeal.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wilson v. United States, No. MISC-96-23-1-T (W.D.N.C. May 29 & June 7, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.